     Case 9:20-cv-00452-TJM-CFH Document 7 Filed 08/13/20 Page 1 of 6




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


EDWARD RANDOLPH,

                                   Plaintiff,

              v.                                                        9:20-CV-0451
                                                                        (TJM/CFH)
                                                                        [LEAD]
ANTHONY J. ANNUCCI, et al.,

                                   Defendants.


EDWARD RANDOLPH,

                                   Plaintiff,

              v.                                                        9:20-CV-0452
                                                                        (GTS/DJS)
                                                                        [MEMBER]
ANTHONY J. ANNUCCI, et al.,

                                   Defendants.


APPEARANCES:

EDWARD RANDOLPH
Plaintiff, pro se
14-A-2489
Clinton Correctional Facility
P.O. Box 2000
Dannemora, NY 12929

THOMAS J. MCAVOY
Senior United States District Judge

                                    DECISION and ORDER

I.     INTRODUCTION

       On April 2020, pro se plaintiff Edward Randolph ("Plaintiff") filed two civil rights actions
      Case 9:20-cv-00452-TJM-CFH Document 7 Filed 08/13/20 Page 2 of 6




asserting claims arising out of his confinement in the custody of the New York State

Department of Corrections and Community Supervision ("DOCCS") at Great Meadow

Correctional Facility ("Great Meadow C.F."). See Randolph v. Annucci, et al. ("Randolph I"),

No. 20-CV-0451 (N.D.N.Y. filed Apr. 20, 2020) and Randolph v. Annucci, et al. ("Randolph

II"), No. 20-CV-0452 (N.D.N.Y. filed Apr. 20, 2020). Plaintiff also filed applications to proceed

in forma pauperis ("IFP"). See Randolph I, Dkt. No. 2; Randolph II, Dkt. No. 4.

       By Decision and Order filed on May 11, 2020 (the "May Order"), this Court granted

Plaintiff's IFP applications, consolidated the lawsuits, and reviewed the sufficiency of the

consolidated Complaint (Dkt. No. 7) in accordance with 28 U.S.C. § 1915(e) and 28 U.S.C. §

1915A. Dkt. No. 6. On the basis of that review, the Court dismissed the Complaint for failure

to state a claim upon which relief could be granted. See generally, Dkt. No. 6. In light of his

pro se status, Plaintiff was afforded an opportunity to submit an Amended Complaint. Id. at

17.

       Presently before the Court is Plaintiff's Amended Complaint. Dkt. No. 8 ("Am.

Compl.").

II.    REVIEW OF AMENDED COMPLAINT

       A.     Legal Standard

       The legal standard governing the dismissal of a pleading for failure to state a claim

pursuant to 28 U.S.C. §1915A(b) was discussed at length in the May Order and it will not be

restated in this Decision and Order. See Dkt. No. 6 at 3-5. The Court will construe the

allegations in the Amended Complaint with the utmost leniency. See, e.g., Haines v. Kerner,

404 U.S. 519, 520 (1972) (holding that a pro se litigant's complaint is to be held "to a less



                                                2
     Case 9:20-cv-00452-TJM-CFH Document 7 Filed 08/13/20 Page 3 of 6




stringent standards than formal pleadings drafted by lawyers.").

       B.     Summary of Complaint and May Order

       In the original Complaint, Plaintiff asserted Fourteenth Amendment due process

claims related to two disciplinary hearings against defendants Commissioner Anthony J.

Annucci ("Annucci"), K. G. Henley ("Henley"), A. Rodriguez ("Rodriguez"), D. Venettozzi

("Venettozzi"), and Thomas Forbes ("Forbes"). See Compl., generally.

       In the May Order, the Court held that Plaintiff's 185-day SHU confinement was not an

atypical or significant hardship and, thus, Plaintiff failed to allege that he was deprived of a

liberty interest. Dkt. No. 6 at 13. The Court reasoned:

              With respect to his SHU confinement, Plaintiff alleges that he
              was confined to a fifty-square foot cell for twenty-three hours
              each day, with a deprivation of personal property, the inability
              to work, attend programs and religious services, watch
              television or associate with other inmates, causes emotional
              and psychological stresses. See Randolph I, Compl. at 15-16,
              19-20 and Randolph II, Compl. at 18. The alleged deprivation
              of privileges does not qualify as a serious hardship. See, e.g.,
              McEachin v. Selsky, No. 9:04-CV-0083 (FJS/RFT), 2010 WL
              3259975, at *9 (N.D.N.Y. Mar. 30, 2010) ("It is expected that
              confinement in SHU will be accompanied by a loss of privileges
              that prisoners in the general population enjoy and such
              conditions fall 'within the expected parameters of the sentence
              imposed by a court of law.' " (quoting Frazier v. Coughlin, 81
              F.3d 313, 317 (2d Cir. 1996) (quoting Sandin v. Connor, 515
              U.S. at 485 for the proposition that loss of commissary,
              recreation, package, and telephone privileges does not amount
              to an atypical and significant deprivation)), report and
              recommendation adopted by 2010 WL 3259982 (N.D.N.Y. Aug.
              17, 2010). Thus, Plaintiff's allegations are insufficient to
              plausibly suggest that the SHU conditions were abnormal or
              unusual. See Sealey, 197 F.3d at 587, 589-90 (affirming the
              district court's conclusion that the plaintiff's 101–day
              confinement in the was confined in his cell for twenty-three
              hours a day, permitted one hour for recreation, limited to three
              showers per week, subject to noisy neighboring cells, lost


                                       3
     Case 9:20-cv-00452-TJM-CFH Document 7 Filed 08/13/20 Page 4 of 6




              various privileges, and had feces thrown at him "a few times");
              Pilgrim v. Bruce, 9:05-CV-198 (GLS/GHL), 2008 WL 2003792,
              at *15 (N.D.N.Y. May 7, 2008) (plaintiff's conclusory
              allegations, which notably do not include claims that he was
              denied food, clothing, bedding, heat, running water, toiletries,
              or medicine during his 60 days in keeplock, fail to establish that
              he was subjected to more severe conditions than in normal
              restrictive confinement); Holland v. Goord, No. 05-CV-6295,
              2006 WL 1983382, at *7 (W.D.N.Y. July 13, 2006) (77 days in
              keeplock during which plaintiff was deprived of TV, phone,
              packages, and commissary, and was unable to go to Muslim
              services and classes, did not create a protected liberty
              interest).

Dkt. No. 6 at 13-14.

       C.     Summary of Amended Complaint

       The factual recitation set forth in the Amended Complaint is substantially similar to

what was set forth in the original Complaint except for the addition of new allegations related

to Plaintiff's claim that his conditions of confinement in the SHU resulted in "atypical and

significant hardship." To wit, Plaintiff alleges he suffers from "numerous mental health

issues" and was "designated/classified as having a 'serious/severe mental illness[.]" Am.

Compl. at 18, 42. Plaintiff asserts that mental health patients are "normally only required to

spend a total of 30 days in the SHU at a time, or are placed in specific housing locations

which directly meet their particular mental health needs[.]" Id. at 18, 42-43. Plaintiff claims

that his SHU confinement implicated a liberty interest because he was compelled to live in

"cruel and unusual conditions" while suffering from a mental illness. Id. at 44.

       The causes of action are substantially the same as those in the Complaint reviewed in

the May Order and the pleading contains the same requests for relief. Compare Compl. with

Am. Compl.



                                                 4
     Case 9:20-cv-00452-TJM-CFH Document 7 Filed 08/13/20 Page 5 of 6




       C.     Analysis

       The law related to Fourteenth Amendment due process claims was discussed in the

May Order and will not be restated herein. See Dkt. No. 6 at 10-14.

       In the Amended Complaint, Plaintiff refers to his "mental health situation" and

"emotional and psychological afflictions" without detail or explanation. Indeed, the Complaint

lacks Plaintiff's diagnosis or any facts suggesting that he has been diagnosed with a mental

illness or condition, his treatment, or any medication. Moreover, Plaintiff did not attach

medical records or any exhibits to the pleading. Plaintiff's vague allegations related to his

"mental illness" are not sufficiently plead to "allow the Court to assess whether the conditions

[]he was subjected to constituted a significant and a typical hardship compared with ordinary

prison conditions." Iotova v. Quay, No. 19-CV-1957, 2020 WL 818906, at *4 (E.D.N.Y. Feb.

19, 2020) (dismissing due process claim for failure to state a claim where the plaintiff merely

alleged, without more, that she had a "documented history of mental illness") but cf. Randle

v. Alexander, No. 10 Civ. 09235, 2011 WL 1226228 (S.D.N.y. Mar. 22, 2011) (allowing due

process claim by an inmate with "serious mental illness" confined to the SHU for ten years

without mental health programs because the complaint included specific facts related to the

inmate's mental health including suicide attempts, descriptions of therapy and medication,

with medical records attached).

       Despite being given the opportunity to amend the Complaint, Plaintiff has failed to

cure the deficiencies in his claims. Accordingly, Plaintiff's Fourteenth Amendment claims are

dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) f or failure to

state a claim upon which relief can be granted.



                                               5
       Case 9:20-cv-00452-TJM-CFH Document 7 Filed 08/13/20 Page 6 of 6




          To the extent that Plaintiff alleges that Defendants violated DOCCS "own rules and

regulations governing that all inmates designated to have serious mental illnesses, not be

placed in administrative segregation housing for a period of more than 30 days at a time,"

this claim is also subject to dismissal. A Section 1983 claim brought in federal court is not

the appropriate forum to raise violations of prison regulations. See Hyman v. Holder, No. 96

Civ. 7748, 2001 WL 262665, *6 (S.D.N.Y. Mar. 15, 2001) (holding that the failure to follow a

New York State DOCCS Directive or prison regulation does not give rise to a federal

constitutional claim); see McAllister v. Call, No. 10-CV-610 (FJS/CFH), 2014 WL 5475293, at

*11 (N.D.N.Y. Oct. 29, 2014).

III.      CONCLUSION

          WHEREFORE, it is hereby

          ORDERED that the Amended Complaint (Dkt. No. 8) is accepted for filing; and it is

further

          ORDERED that Plaintiff's claims are DISMISSED pursuant to 28 U.S.C. §

1915(e)(2)(B) and 28 U.S.C. § 1915A(b) for failure to state a claim upon which relief may be

granted. The Clerk is directed to issue judgment and close this case; and it is further

          ORDERED that the Clerk serve a copy of this Decision and Order on Plaintiff.

Dated:August 12, 2020




                                                6
